DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 20 July 2021.  Claim 1 is currently amended.  Claim 2 is canceled.  Claims 1 and 3-7 are pending review in this action.  The previous objection to the claims is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Specification
The disclosure is objected to because of the following informalities: the name of the equation cited on p. 7 is misspelt. The correct spelling is: “Randles-Sevcik equation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0268601, hereinafter Paulsen.
claim 1, Paulsen teaches a cathode active material. The cathode active material includes a core (“matrix”) comprising a lithium-cobalt doped (“bulk-doped”) with aluminum (paragraph [0010]).
A surface (“coating”) layer on the surface of the core (“matrix”) includes a cubic phase oxide having a crystal structure with a Fd-3mS space group (paragraph [0010]) – this is a spinel crystal structure. The cubic phase oxide includes one or more of the dopants Mg, Ti, Zr, Y, Na, Cu or Fe (paragraphs [0010, 0013, 0043]). The surface (“coating”) layer includes O, Li, Co and the dopants Mg, Ti, Zr, Y, Na, Cu or Fe (paragraph [0043]).
Paulsen teaches in an example that the cathode active material has a specific surface area of 0.20 m2/g (2000 cm2/g) (paragraph [0145]).
Applicant attributes the claimed active specific surface area range to particle size, the presence of the spinel phase in the surface (“coating layer”) and the dopants present in the surface (“coating layer”) (see instant specification, p. 15, last paragraph, and table 1). 
Paulsen’s structure meets each of these requirements and is therefore expected to have an active specific surface area in the claimed range.
Regarding claim 3, Paulsen teaches that there may be more than one dopant in the surface (“coating”) layer (paragraph [0043]).
Regarding claim 4, Paulsen teaches that the dopant in the core (“matrix”) is Al and the dopant in the surface (“coating”) layer is at least one of Mg, Ti, Zr, Y, Na, Cu or Fe (paragraphs [0010, 0043]).
claim 6, Paulsen teaches that the molar ratio of the dopant aluminum to cobalt is a/1-a, with a less than or equal to 0.05 (paragraph [0010]).
This is equivalent to saying that the dopant is present up to 5% by mole relative to cobalt.
In a specific example, Paulsen teaches a 1 mol% aluminum substitution on cobalt sites (paragraph [0081]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0268601, hereinafter Paulsen.
Regarding claim 5, Paulsen teaches that the surface layer may contain Mg dopant present at a molar ratio of φ/1-φ relative to Co, where φ is less than or equal to 1 (paragraph [0043]).
Paulsen's optimum range overlaps the instant application's optimum range of 0.1% to 2%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Paulsen discloses the claimed invention except for the exact optimum range for the mole percentage of dopant in the surface layer relative to cobalt in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Paulsen teaches that the cathode active material particles have a typical particle size (D50) of at least 5 µm (paragraph [0048]).
Paulsen's optimum range overlaps the instant application's optimum range of 3 µm to 11 µm.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Paulsen discloses the claimed invention except for the exact optimum range of the D50 particle diameter in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed on 20 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Paulsen fails to teach the claimed active specific surface area.
As articulated above, the instant Specification attributes the claimed active specific surface area range to particle size, the presence of the spinel phase in the 
Moreover, the following observations are further made. The active specific surface area of the material appears to be a property dependent on the conditions of measurement, e.g. at least reactant concentration and voltage (and how is the diffusion coefficient selected?). The accessibility of the individual particles within the electrode would further affect the obtained result. This means that the density and porosity of the electrode matter. By the same token, the amount of binder and conductive material would affect the accessibility of the individual particles.
As such, one could envision that by simply tuning some of the above parameters (or even just by reducing particle size), one could achieve an active specific surface area of greater than 3.6 cm2/g even for some of the instantly disclosed materials which are reported to have smaller active specific surface area values.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724